Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 8/15/22.  Applicant’s arguments have been considered but are not found persuasive.  This Action is FINAL.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/22 has been entered.
 All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 10-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chervin et al., Carbon Nanofoam-Based Cathodes for Li-O2 Batteries: Correlation of Pore-Solid Architecture and Electrochemical Performance, J. of the Electrochemical Society, 160(9) A1510-A1516 (2013).
Chervin teaches four sets of carbon nanofoam papers (porous carbon structures) synthesized from resorcinol-formaldehyde sols (porous polymers) with pore size distributions ranging from mesopores (5-50 nm) to small macropores (50-200 nm) (abstract).  A design strategy that incorporates macropores-particularly at the O2 facing boundary of the electrode-may be beneficial to cathodes for Li-O2 cells.  Gradients of pore size with larger pores at the O2 side of the electrode tapering to smaller pores near the electrolyte (O2-diffusion-limited region) may ultimately be desirable to achieve an optimal combination of surface-to-volume ratio and more uniform discharge product distribution (conclusion section, page A1515).  The carbon nanofoam papers are scalable in the z-direction by stacking multiple layers of the fiber papers before infiltration of the resorcinol-formaldehyde (RF) sol.  The RF weight percentages influence both the size of the pores and the pore size distributions (A1512).  The carbon nanofoam papers are pressure cooked (hot pressed), dried and subjected to pyrolysis (Experimental section, page A1511).  Thus the claims are anticipated.
*
Claim(s) 1-4, 7, 10-14, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamaide et al., JP 2015-125993 A.
Hamaide teaches a cathode body in contact with a first layer made of a porous body formed by mixing a conductive carbon material (first carbon structure) and a fluororesin (first polymer) and a second layer made of a porous body formed by mixing activated carbon (second carbon structure) and a fluororesin (second polymer)  The second layer is bonded to one surface of the first layer, and the average pore diameter in the first layer is about 20 to 50 nm and has a pore volume of 0.1 to 4.0.  The average pore diameter in the second layer is about 10 to 40 nm, and the volume of the pores is 0.1 to 3.0 ml / g [0007-0009].
In the first layer 31, which is a porous body, the average pore diameter is in the range of about 1 to 200 nm, the volume of the pores is in the range of 0.1 to 4.0 ml / g, and the average pore diameter is preferably about 20. It is ~ 50 nm and the volume of the pores is 0.5 ~ 1.0 ml / g [0021].    In the second layer 32 which is a porous body, the average pore diameter is in the range of about 1 to 200 nm, the volume of the pores is in the range of 0.1 to 3.0 ml / g, and the average pore diameter is preferably about 10. The volume of the pores is about 40 nm and the volume of the pores is 0.2 to 1.5 ml / g [0023].  Thus the claims are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chervin et al., Carbon Nanofoam-Based Cathodes for Li-O2 Batteries: Correlation of Pore-Solid Architecture and Electrochemical Performance, J. of the Electrochemical Society, 160(9) A1510-A1516 (2013) (“Chervin1”), in view of Chervin et al., Redesigning air cathodes for metal-air batteries using MnOx-functionalized carbon nanofoam architectures, J. of Power Sources 207 (2012) 191-198 (“Chervin2”).
Chervin1 teaches four sets of carbon nanofoam papers (porous carbon structures) synthesized from resorcinol-formaldehyde sols (porous polymers) with pore size distributions ranging from mesopores (5-50 nm) to small macropores (50-200 nm) (abstract).  A design strategy that incorporates macropores-particularly at the O2 facing boundary of the electrode-may be beneficial to cathodes for Li-O2 cells.  Gradients of pore size with larger pores at the O2 side of the electrode tapering to smaller pores near the electrolyte (O2-diffusion-limited region) may ultimately be desirable to achieve an optimal combination of surface-to-volume ratio and more uniform discharge product distribution (conclusion section, page A1515).  The carbon nanofoam papers are scalable in the z-direction by stacking multiple layers of the fiber papers before infiltration of the resorcinol-formaldehyde (RF) sol.  The RF weight percentages influence both the size of the pores and the pore size distributions (A1512).  The carbon nanofoam papers are pressure cooked (hot pressed) (Experimental, page A1511).  
Chervin1 does not explicitly teach the specific catalyst material deposited on the carbon nanofoam papers.
However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Chervin2 teaches carbon nanofoam papers coated with MnOx as cathode materials for metal-air batteries (abstract).  One of skill would have been motivated to use the MnOx catalyst material of Chervin2 for the catalyst material of Chervin1 because Chervin2 teaches it is a known catalyst material deposited on carbon nanofoam papers for cathodes of metal-air batteries.  Chervin2 also teaches the architectural approach provides additional opportunities to explore: fabrication gradients on both pore size and MnOx distribution to further enhance molecular and ion transport through the macroscale thickness of the air- cathode architecture (page 198).
Response to Arguments
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive.  
Applicant argues Chervin1 shows making only a single layer having multiple carbon structures.  Applicant argues Chervin1 teaches providing two or more carbon fiber papers, which are then stacked and infiltrated with sol, which is converted to nanofoam.  Applicant then concludes since this is performed for all the carbon fiber papers simultaneously, the pore size of the nanofoam is consistent throughout the finished article.  Examiner disagrees and notes at least claim 1 does not require the carbon scaffold to have any particular pore size distribution.  Chervin1 teaches four sets of carbon nanofoam papers (porous carbon structures) synthesized from resorcinol-formaldehyde sols (porous polymers) with pore size distributions ranging from mesopores (5-50 nm) to small macropores (50-200 nm) (abstract).  A design strategy that incorporates macropores-particularly at the O2 facing boundary of the electrode-may be beneficial to cathodes for Li-O2 cells.  Gradients of pore size with larger pores at the O2 side of the electrode tapering to smaller pores near the electrolyte (O2-diffusion-limited region) may ultimately be desirable to achieve an optimal combination of surface-to-volume ratio and more uniform discharge product distribution (conclusion section, page A1515).  The carbon nanofoam papers are scalable in the z-direction by stacking multiple layers of the fiber papers before infiltration of the resorcinol-formaldehyde (RF) sol.  The RF weight percentages influence both the size of the pores and the pore size distributions (A1512).  
Applicant further argues Chervin1 does not teach a method wherein the graded structure of the present invention may be made by making each layer separately, followed by lamination and pyrolysis.  Examiner disagrees.  The Experimental section of Chervin1 teaches a process wherein carbon fiber papers are infiltrated with a resorcinol-formaldehyde sol followed by pressure cooking, drying and pyrolysis. The Experimental section teaches nanofoams with different pore structures derived from four different formulations comprising RF sol were formed.  Examiner further notes claims 1-5, 7-8 and 10 are product claims.  Product-by-process limitations are not given patentable weight in the absence of unexpected results.  
It is unclear how Applicant concludes the pores sizes of Chervin1 are uniform.  Chervin1 clearly teaches gradients of pore size with larger pores at the O2 side of the electrode tapering to smaller pores near the electrolyte (O2-diffusion-limited region) may ultimately be desirable to achieve an optimal combination of surface-to-volume ratio and more uniform discharge product distribution.  Chervin 1 further teaches nanofoams with different pore structures derived from four different formulations comprising RF sol were formed.  See also the abstract of Chervin1.  
Applicant argues Chervin1 does not even mention lamination.  Examiner points to at least the abstract of the present specification that teaches “a method of making the laminated article by hot-pressing the two or more layers”.  Chervin1 teaches pressure cooking the infiltrated carbon fiber papers.  Thus it is unclear how Applicant concludes Chervin1 does not even mention lamination.  
Applicant argues Chervin1 teaches making four separate articles having different pore sizes, but never told how to put them together into the desired structure.  Examiner disagrees and notes at least claim 1 is not directed toward a method.  Furthermore, Applicant admits at the bottom of page 11 of the amendment Chevin1 teaches “when there are multiple layers, the papers are stacked first, then processed”, which appears to contradict this argument.  In addition, the first paragraph under “Experimental” of Chervin1 teaches the carbon fiber papers are infiltrated, followed by pressure cooking, drying and pyrolysis.
Applicant argues Hamaide uses carbon materials such as graphite and carbon black.  Applicant asserts these carbon materials are not the presently claimed porous carbon scaffold.  However, no support is provided for the assertion the carbon materials of Hamaide do not read upon the claimed “porous carbon scaffold”.  The term “porous carbon scaffold” may be given the broadest reasonable interpretation and is not limited to any specific materials recited by the present specification.  Applicant asserts the graphite and carbon black disclosed by Hamaide are not a framework in the first layer or second layer of Hamaide.  This arguments is not supported and is not found persuasive.   Examiner notes at least claim 5 has not been rejected in view of Hamaide.
Regarding the 35 USC 103 rejection, Applicant again argues Chervin1 does not enable the formation of a single laminated article having layers of different pore size distributions.  Examiner disagrees.  See Examiner rebuttal of the arguments above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/           Primary Examiner, Art Unit 1727